DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
There is a failure to interrelate essential elements of the invention such as “verifying that the LPM request includes a parameter that does not exceed a threshold value” with the “approval query.”  Since there is a failure to point out and distinctly claim the invention, claims 1, 9, and 19 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandolu et al. (hereinafter Chandolu) (US 2017/0012825 A1) in view of Kumar P et al. (hereinafter Kumar) (US 2020/0034211 A1).

As to claim 1, Chandolu teaches a method for managing Live Partition Mobility (LPM) on a computer system (a method, executed by a computer, for enabling live partition mobility using ordered memory migration includes receiving a request to initialize a migration of a logical partition (LPAR) to a destination system) (Title; Abstract), comprising: 
receiving, by a processor, a LPM request (receiving, by Processor(s) 604, a request to initialize a migration of a logical partition, LPAR, to a destination system.  (Abstract; [004]; [0056]; Fig. 6); 
verifying that the LPM request includes a parameter that does not exceed a threshold value (particular embodiment that determines/verifies that a minimum free memory threshold is not exceeded ([0050]); 
transmitting to an outside authority (Hardware Management Console 160 is the outside authority via Network 170) (Fig. 1; [0014]; Abstract); 
scheduling a LPM event (identifying (24) processes scheduled to be dispatched (i.e. start running) after LPM completion ([0023]; [0028]); and 

Chandolu does not explicitly teach transmitting an approval query to an outside authority, collecting a response to the approval query, and scheduling respondent to a positive approval query response.  
However, Kumar teaches transmitting a query to Management Unit 402, and collected via its Retrieving Unit 406, so that the collected statistical data 422A can be analyzed/classified using a machine learning algorithm 212 and trained reliability model 210 to perform scheduled execution if found or approved to be reliable (Fig. 4; [0019]; [0022]; [0024]; [0026]; [0032]).
Chandolu and Kumar ([0024]; [0017]; [0029]) are analogous art with the claimed invention because they are all in the same field of endeavor of migration involving logical partitions.
It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Chandolu’s live partition mobility/migration system/method such that it would include transmitting an approval query to an outside authority, collecting a response to the approval query, and scheduling respondent to a positive approval query response, as taught and suggested in Kumar.  
The suggestion/motivation for doing so would have been to provide the predicted result of dynamically balancing workloads, workload migration may enable hardware maintenance to be performed without service interruption by migrating a workload that needs to be shut down.  In addition, there is a further benefit of fault tolerance and high availability by migrating VMs to effectively utilize underlying physical hardware devices, to replace VMs disabled by physical hardware problems and failures, and to ensure that multiple VMs supporting a high-availability virtual appliance are executing on multiple hosts (Kumar - [0029]).  And lastly, reliability Kumar - [0022]).  

As to claim 2, Kumar teaches further comprising: respondent to the LPM event that failed to execute, updating a mathematical model stored in a database; and executing an error analysis procedure on the mathematical model based on the failed LPM event (VM migration using VMotion using a machine learning model to analyze and predict errors and failure events) ([0022]; [0035]-[0036]; [0043]).

As to claim 3, Kumar teaches further comprising: updating a learning engine database based on the results of the error analysis (training and learning by building the reliability model that can learn patterns from existing statistical data and use the learning to detect failures and reliability breaches in the workload migration activity) ([0035]-[0036]; [0041]).

As to claim 4, Chandolu teaches wherein the LPM request is comprised of a request query, a virtual machine identifier, a destination target, and a desired execution time (identifies destination system 130 and LPAR 132-2 of destination/target.  Desired execution time is the threshold time or before the time-out) ([0024]; [0038]; [0042]).

As to claim 5, Chandolu teaches wherein the threshold value is associated with availability of computer system resources (The minimum free memory threshold may be a predetermined limit identifying a minimum amount of free memory that is to be maintained within a computing environment.) ([0049]).

As to claim 6, Chandolu ([0049]) and Kumar ([0018]-[0019]) teaches wherein the threshold value is at least one of a subset of a set of parameters that includes data size, availability of a target destination, available bandwidth, available memory, and processor availability.

As to claim 7, Chandolu ([0049]) and Kumar ([0036]; [0051]) teaches further comprising receiving a negative approval query response from the outside authority and freeing computer resources at a target destination.

As to claim 8, Chandolu (exit detection and updating list) ([0037]) and Kumar ([0030]) teaches wherein, subsequent to executing the LPM event, a database is updated.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 17, Chandolu teaches wherein computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Network Transfer from Source system 110 to remote destination system 130 via Communications fabric 602) ([0056]; [0065]; [0067]).

As to claim 18, Chandolu teaches wherein computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Program instructions and data used to practice embodiments of memory page analysis method 200 may be downloaded to persistent storage 608 through communications unit 610) ([0060]; [0067]).

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ashish et al. (US 2013/0055277 A1) teaches a method involves determining whether one or more managed systems have available resources to satisfy resource requirements of the critical partition in responsive to critical logical partition requiring additional data resource. A partition migration operation is performed to move a LPAR between managed systems within the multiple managed systems while determining that the managed system having available resource to satisfy resource requirement of critical partition. A dynamic DLPAR operation is performed (530) to allocate resources to the critical LPAR.
Houlihan et al. (US 2008/0320269 A1) teaches a method that involves examining a stack tier comprising virtualized process collection to determine scalability of the stack tier. A set of logical partitions is examined to identify target logical partitions for a migration event, where the target logical partitions are compatible for migrating the collection based on the scalability of the stack tier. A performance state of the collection is analyzed. The target logical partitions for selection in the migration event are ranked based on the performance states of the collection and stack tier policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199